Citation Nr: 0329606	
Decision Date: 10/29/03    Archive Date: 11/05/03	

DOCKET NO.  01-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1988 to August 
1992.  

This matter arises on appeal from an April 2000 rating 
decision of the VARO in Cleveland, Ohio, which denied service 
connection for PTSD.  In October 2001 the case was remanded 
by the Board for further development.  The case has been 
returned to the Board for further appellate review.


REMAND

The Board is bound by the regulations and standard of proof 
for service connection under § 3.304(f)(2003) when 
considering entitlement to service connection for PTSD.  See 
Patton v. West, 12 Vet.App. 272-280 (1999).  

The Board notes that the veteran has described the events she 
believes support her claim and these are not linked to 
combat.  The Board recognizes that corroboration of the 
noncombat stressors reported by the veteran may not be part 
of any official record.  In claims such as hers, "credible 
supporting evidence that the claimed inservice event actually 
occurred" cannot be provided by medical opinion based on post 
service examination.  Moreau v. Brown, 9 Vet.App. 389-394, 96 
(1996).

A special obligation in personal assault cases to assist a 
claimant in producing corroborating evidence of an inservice 
stressor is unique to that type of claim.

The United States Court of Appeals for Veterans Claims 
(Court) noted in Patton that evidence need only be in 
relative equipoise to answer the question of the existence of 
a stressor.  The current standard for adjudication of claims 
such as the veteran's on the merits requires that 
consideration be given to developing corroborating evidence 
and a discussion of the application of the benefit-of-the 
doubt rule.  See, for example, the discussion in Patton, 
12 Vet.App. 280-82 and in Cohen, 10 Vet.App. 142, 143.  See 
also Gaines v. West, 11 Vet.App. 353, 358-60 (1998) for a 
detailed discussion of the significance of each element in 
adjudication.  

As pointed out by the veteran's accredited representative in 
her informal hearing presentation dated in October 2003, the 
Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
notify the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as being inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit concluded 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  
Accordingly, since the case is being remanded to obtain 
additional development, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
codified in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (August 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The veteran should be contacted and 
asked to provide as much detail as 
possible regarding the reported sexual 
harassment in service.  She should be 
asked to submit alternative sources of 
information to verify the claimed 
harassment.  She should be informed that 
these alternative sources may include, 
but are not limited to, private medical 
records; civilian police reports; reports 
of crisis intervention centers; 
testimonials from family members, 
roommates, fellow service members or 
clergy; and copies of any personal 
diaries or journals.  Then, with any 
necessary authorization from her, the RO 
should attempt to obtain copies of all 
treatment records identified by her that 
have not been previously secured.  Any 
records received should be associated 
with the claims folder.

3.  Then, the RO should arrange for an 
examination by a board-certified 
psychiatrist for the purpose of 
determining the nature, the extent and 
severity, and etiology of any psychiatric 
disorder(s), including PTSD, which may be 
present.  The RO is to stress to the 
veteran the seriousness of the scheduled 
examination, the importance of obtaining 
a definite psychiatric diagnosis, and the 
obligation of reporting to the 
examination at the proper place and time.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior to and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies, including psychological 
testing, should be accomplished.  The 
examiner should conduct the examination 
with consideration of the current 
criteria for PTSD.  The examination 
report should include a detailed account 
of all pathology present.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record is sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  The 
examiner must assign a Global Assessment 
of Functioning score which is consistent 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders and explain 
what the assigned score means.  

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought is not granted, the RO should 
issue a supplemental statement of the 
case which should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  See Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to comply 
with due process considerations and to obtain additional 
development.  The Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



